         Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                     FOR DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
ROBERT A. DOANE,                           )
                                           ) Civil Action No.
      Plaintiff                            )
                                           )
v.                                         )
                                           )
ASTORIA COMPANY, LLC.,                     )
SCOTT J. THOMPSON                          )
                                           )
      Defendants                           )
__________________________________________)

                                       COMPLAINT
                            (With Jury Demand Endorsed Hereon)

       Now comes Plaintiff, ROBERT A. DOANE, by and through undersigned counsel, and

for his Complaint against Defendants ASTORIA COMPANY, LLC. and SCOTT J.

THOMPSON states and avers as follows:

                                       INTRODUCTION

       Plaintiff, Robert A. Doane brings this complaint against Defendants Astoria Company, LLC.

and Scott J. Thompson, seeking actual, statutory, and punitive damages for knowing and willful

violations of the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq. (“TCPA”), and

violations of the Massachusetts Consumer Protection Act, G.L. c. 93A, et seq. (“MCPA”).

                                            PARTIES

1.     Plaintiff Robert A. Doane (“Doane” or “Plaintiff”), is, and was at all relevant times, a

citizen of the Commonwealth of Massachusetts domiciled at 21 New Lane, West Tisbury,

Massachusetts 01880.
           Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 2 of 17




2.        Defendant Astoria Company, LLC. (“Astoria”) is a Delaware limited liability company,

with its principal place of business located at 4657 Benavente Ct., Fort Worth, TX 76126.

3.        Defendant Scott J. Thompson (“Thompson”), the sole officer and control person of

Astoria, is a citizen of the State of Texas with his residence located at 4657 Benavente Ct., Fort

Worth, TX 76126. At all material times, Thompson personally formulated, directed, controlled,

had sole authority to control Astoria, and fully participated in the everyday business practices

and activities of Astoria including specifically authorizing, directing and condoning each act

complained of herein for his own personal financial gain.

4.        Whenever in this Complaint it is alleged that the Defendants committed any act or

omission, it is meant that the Defendants’ and/or Defendants’ officers, directors, agents, servants,

or employees, subsidiaries, or affiliates committed such act or omission and that at the time such

act or omission was committed, it was done with the full authorization, ratification or approval of

Defendants or was done in the routine normal course and scope of employment of the

Defendants’ officers, directors, agents, servants, or employees.

                                  JURISDICTION AND VENUE

5.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 as this action

involves violations of the TCPA. Mims v. Arrow Fin. Servs., LLC., 132 S. Ct. 740 (2012). This

Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s state law causes of

action.

6.        This Court has personal jurisdiction over Defendants because Defendants conduct

significant business in this District and have continuous and systematic contacts with this District

through their telemarketing efforts that specifically target consumers in this District. Further, the




                                                                                                     2
            Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 3 of 17




wrongful conduct giving rise to this case occurred in, was directed to, and/or emanated from this

District.

7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the wrongful

conduct giving rise to this case occurred in, was directed to, and/or emanated from this District.

                                      FACTUAL ALLEGATIONS

        A.       Defendants’ Operations

8.      Astoria and its principal Thompson are Texas-based lead aggregators1 that claim to own a

“proprietary lead exchange platform” (the “Platform”) which processes over 60 million business

to consumer leads per month.

9.      In order to generate leads to sell on the Platform and by way of call transfer,

Defendants utilize agent overseas telemarketers (the “Telemarketers”) to generate leads by

blasting out millions of intrusive and harassing telemarketing calls to U.S. consumers using

fictious names, caller-ID spoofing (a process that displaces the actual caller identification with a

fake caller identification) and automatic telephone dialing systems (“ATDS”).

10.     At no point have the Telemarketers been registered with the Massachusetts Office of

Consumer Affairs and Business Regulations as required by 201 C.M.R. § 12.04.

11.     At all times relevant, Defendants had control over the Telemarketers’ actions on their

behalf. For example:

        a.       Defendants limited the type of consumers the Telemarketers could solicit.

        b.       Defendants restricted the geographical area within which the Telemarketers could

solicit business.

        c.       Defendants provided the scripts, websites and sales pitches for the Telemarketers.


1
 Until recently, Astoria was based out of Thompson’s home in Dublin, California. Thompson relocated Astoria’s
operations to Texas in late 2020.


                                                                                                                3
         Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 4 of 17




        d.       Defendants instructed the Telemarketers with respect to the volume of

telemarketing calls and the methods to be utilized.

        e.       Defendants had day-to-day control over the Telemarketers’ actions, including the

ability to prohibit the Telemarketers from using an ATDS, illegal spoofing and other illegal

methods to contact potential customers.

12.     Prior to accepting leads from the Telemarketers, the Defendants did not require proof of

express written consent and, in fact, have actual knowledge that the Telemarketers do not obtain

express written consent prior to making telemarketing calls on Defendants’ behalf.

13.     Although Defendants either knew or should have known of the provisions of the TCPA,

Defendants, at all relevant times, directed their Telemarketers to generate leads by using methods

that violate the substantive provisions of the TCPA.

14.     The calls placed to Plaintiff complained of herein were within the scope of the

Telemarketers’ job duties and the actual or apparent authority the Defendants provided to the

Telemarketers.

15.     At all relevant times, the Defendants profited from the Telemarketers’ aforementioned

efforts and ratified the actions of the Telemarketers by knowingly accepting the benefits of the

Telemarketers’ illegal activities.

        B.       Illegal and Harassing Calls to Plaintiff

16.     Plaintiff is an individual who suffers from chronic pain and a sleep disorder, and often

sleeps during the day. Plaintiff is also the trustee of several trusts, and at the time of the illegal

calls in question, was the primary caretaker and power of attorney for his two elderly parents,

and stepmother suffering from dementia. In these capacities, Plaintiff was required to keep his




                                                                                                         4
            Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 5 of 17




cellphone on his person at all times so he could attend to the needs of the trusts and direct the

care of his family members.

17.      At all times relevant, Plaintiff’s cell phone number, 781-245-6577 (“Cell Phone”)—

which has been his home number since childhood—has been registered to a “do not call list”

maintained by the Federal Trade Commission (“FTC”) and the Massachusetts Do Not Call

registry as Plaintiff does not wish to be disturbed and harassed by telemarketers.

18.      Plaintiff’s family and friends associate Plaintiff with his Cell Phone and Plaintiff’s

elderly parents, who can easily remember this number, relied on it to contact Plaintiff on daily

basis.

19.      In the days leading up to June 14, 2017, Plaintiff received, without his prior express

written consent, not less than ten telephone calls (“Unsolicited Calls”) to his Cell Phone, using

“spoofing” and an ATDS, from the Telemarketers.

20.      When Plaintiff would receive the Unsolicited Calls, he would hear a pause and a click

before an avatar (prerecorded voice prompt) agent came on the line—facts that evidence of the

use of ATDS.

21.      In each of the Unsolicited Calls, the Telemarketers identified themselves as “US Home

Improvements” and proceeded to attempt to sell Plaintiff home improvement products and

services.

22.      Following these Unsolicited Calls, Plaintiff would attempt to call back the number that

appeared on his caller-id. These attempts were unsuccessful as the numbers that appeared on his

caller-id were spoofed and were not working numbers.




                                                                                                    5
         Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 6 of 17




23.    Despite Plaintiff’s requests that the calls stop, the Telemarketers continued to call

incessantly often waking Plaintiff from his sleep, disrupting his concentration, causing him to

lose focus and causing him aggravation and annoyance.

24.    At no time during any of the Unsolicited Calls was it disclosed that the call was being

recorded, nor was Plaintiff aware the calls were being recorded.

25.    Becoming frustrated with the frequency of the Unsolicited Calls, after the first few calls,

Plaintiff demanded a copy of the telemarketers’ do-not-call policy which was never provided.

Instead, in response to this demand, the telemarketers would disconnect the call.

26.    On June 13, 2017 at 4:08 PM, Plaintiff received an Unsolicited Call. This call, like the

preceding calls, commenced with a pause and a click sound before a Telemarketer came on the

line and identified himself as “US Home Improvements” and commenced to list the home

renovation and remodeling products and services that could be provided. In order to determine

who was behind the numerous and unrelenting unsolicited calls that he has received to date,

Plaintiff, when prompted, selected “windows” from the services offered. After doing so,

Plaintiff was informed by the telemarketer that the telemarketer’s contractor would be contacting

Plaintiff within 24 hours.

27.    Immediately following the June 13, 2017 call, Plaintiff attempted once again to call back

the number that appeared on the caller identification, but it was a non-working number.

28.    On June 14, 2017, Plaintiff received a call at 1:45 PM from a number appearing on his

caller identification as “781-896-6325.” The caller was female, had a foreign accent, and

identified Plaintiff as “Robert”. The agent claimed to be calling on a recorded line in response to

an inquiry about windows, and the agent thereafter commenced to ask Plaintiff questions

concerning his residence.




                                                                                                     6
            Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 7 of 17




29.     During the course of the call on June 14, 2017, the aforementioned agent was asked by

Plaintiff to identify herself. The agent responded, claiming to be calling on behalf of “Coastal

Windows and Exteriors”. The agent continued to ask questions about the windows and what was

required. The agent was then told by Plaintiff that she called Plaintiff at a bad time and was

asked if she could be reached back at the number from which she dialed. In response, the agent

claimed an estimator would call within the next two to three hours to schedule an appointment.

At this point, the agent was asked again if she could be reached back at the number from which

she called. The agent responded stating, “unfortunately, this number isn’t designed to receive

calls so can I have our estimator call you later at a more suitable time?” Without receiving an

affirmative “yes” from Plaintiff, the agent continued asking questions about Plaintiff’s home and

confirmed the location. The agent was thereafter informed by Plaintiff that he was terminating

the call.

30.     On June 14, 2017 at 1:52 PM. Plaintiff received a call from Collegiate Window Systems

(“Collegiate”) from a number appearing as 508-948-9804. To confirm the identity of the party

calling, an appointment was made with the principal of this contractor for the following day,

June 15, 2017. When this individual appeared at Plaintiff’s residence, Plaintiff asked how

Plaintiff’s contact information was obtained. In response, this individual indicated that

“[e]verything is done through telemarketing and the internet these days.”

31.     On June 14, 2017 at 2:13 PM, a call was received from a number appearing as 978-500-

9699 from an individual who identified himself as Ernie with Coastal Windows and Exteriors

(“Coastal”) in Beverly, Massachusetts. The call was terminated. A few minutes later, another

call was received by Plaintiff. The call was not answered. Minutes later, a third call was

received from yet another number—978-998-4612—which was not answered by Plaintiff. Both




                                                                                                   7
           Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 8 of 17




numbers (978-500-9699 and 978-998-4612) were later determined to be numbers belonging to

Coastal.

32.     After receipt of a demand letter from Plaintiff, Collegiate informed Plaintiff that Collegiate

had obtain the lead (the “Doane Lead’) from Ecrux, LLC d/b/a the Quote Me Network (“Ecrux”).

33.     Plaintiff subsequently learned in 2021 from Ecrux that Ecrux purchased the Doane Lead

from a California based lead generation company, Tetraop, Inc. Plaintiff likewise was informed by

Ecrux that Tetraop had acquired the Doane Lead from Match Media Group, LLC. of Florida who

had in turn purchased the Doane Lead from Defendants.

34.     Following receipt of the demand letter, on August 11, 2017, the principal of Ecrux contacted

Thompson by text message and requested evidence of prior express consent in connection with the

Doane Lead.

35.     In response to Ecrux’s inquiry, Thompson indicated by text message of August 12, 2017 that

Plaintiff’s personal identifying information (“PII”) had come through the Platform on June 14, 2017.

Thompson likewise admitted that Plaintiff’s PII had also come through the Platform on June 24,

2017 via an overseas call center, The Ore Technologies of Rawalpindi, Pakistan.

36.     In connection with the June 14, 2017 Doane Lead, Thompson likewise falsely represented to

Ecrux by text message on August 12, 2017 that Plaintiff had given express written consent to be

contacted by opting-in on a site owned and operated by Astoria, homeimprovementshopping.com.

Specifically, Thompson attempted to fraudulently manufacture evidence of consent and falsely

represented to Ecrux that Plaintiff had consented on this website on June 14, 2017 at 8:48 AM.

Thompson did not provide Ecrux with Plaintiff’s alleged IP address or any other information to

demonstrate that Plaintiff had actually visited this website.




                                                                                                         8
         Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 9 of 17




37.     As Thompson had not provided Ecrux the IP address, Ecrux requested the “IP address with

the time stamp”. Thompson responded that he needed a “little time” to obtain this information from

Defendants’ server.

38.     Three days later on August 14, 2017, and in an effort to avoid exposure of the fraudulent

nature of the Doane Lead and appease Ecrux, Thompson falsely claimed that Plaintiff’s IP address

was 66.237.178.242.

39.     Following receipt of the false information from Thompson, Ecrux’s counsel claimed by letter

of August 14, 2017 to Plaintiff as follows:

        Our investigation into this matter has revealed that Quote Me obtained the lead associated
        with your phone number only after you had provided prior express written consent to receive
        telemarketing phone calls from home improvement companies. Specifically, on June 14,
        2017 at 8:48 a.m., you filled out a form on homeimprovementshopping.com, providing the
        following personal information:

        First Name:             Robert
        Last Name:              Doane
        Email Address:          robertdoane@yahoo.com
        Phone Number:           781-245-6577
        Address:                103 Prospect Street
                                Wakefield, MA 01880

Ecrux’s counsel went on to state that “[t]he IP Address that was captured at the time that [Plaintiff]

clicked the “Get Started!” button was 66.237.178.242”.

40.     Plaintiff’s IP address has never been 66.237.178.242 nor has he utilized this IP address either

directly or indirectly in any manner whatsoever.

41.     Plaintiff states upon information and belief that the internet service provider (“ISP”) for IP

address 66.237.178.242 is Verizon Communications, Inc.

42.     Plaintiff’s ISP has never been Verizon Communications, Inc.

43.     Plaintiff’s email address has never been “robertdoane@yahoo.com”.




                                                                                                         9
         Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 10 of 17




44.     Plaintiff has never consented to received calls on homeimprovementshopping.com. Further

prior to the calls in question, Plaintiff has never visited or even been made aware of the existence of

this website.

45.     In July, 2020, Ecrux once again contacted Thompson by text as Ecrux had discovered that

the IP address that Thompson had provided Ecrux was not valid. After mining Plaintiff’s actual IP

address from Plaintiff’s email communications with Thompson, Thompson told Ecrux to use

Plaintiff’s actual IP address and suggested that Ecrux should falsely claim that Plaintiff had opted-in

on the homeimprovementshopping.com website with this IP address as opposed to the phony IP

address that Thompson had given him in 2017.

46.     Plaintiff was provided with evidence by Ecrux of Defendants’ involvement with the Doane

Lead and attempts to fraudulently generate evidence of consent in February, 2021. Prior to this

disclosure, Plaintiff was not aware of the nature and extent of Defendants’ involvement therewith.

47.     Following the aforementioned calls, Plaintiff learned that the Telemarketers had recorded

conversations with Plaintiff without his knowledge or consent.

48.     As a direct and proximate result of Defendants’ aforementioned illegal telemarketing

activities, Plaintiff has suffered actual harm, including but not limited to, invasion of privacy, loss of

concentration, loss of productivity, loss of sleep, annoyance, aggravation, emotional distress,

diminished value and utility of his cell phone and subscription services, wear and tear to his cell

phone, the loss of battery charge and battery life, and per-kilowatt electricity cost required to

recharge his cellular telephone as a result of increased usage of his cell phone services.

49.     In addition to the foregoing, as a direct and proximate result of Defendants’ aforementioned

illegal telemarketing activities, Plaintiff was forced to identify those responsible to try and get the




                                                                                                          10
         Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 11 of 17




illegal activities to cease, and in the process of doing so incurred expense in time, materials, and use

of equipment.

                                        COUNT I
      (Violations of the Telephone Consumer Protection Act, 47 U.S.C. §227(b)(1)(A))

50.     The allegations of paragraphs one (1) through forty-nine (49) of this Complaint are

realleged and incorporated by reference.

51.     In 1991, Congress enacted the TCPA in response to a growing number of consumer

complaints regarding certain telemarketing practices.

52.     The TCPA makes it unlawful “to make any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using an automatic

telephone dialing system or an artificial or prerecorded voice … to any telephone number

assigned to a … cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).

53.     The TCPA defines ATDS as “equipment which has the capacity…to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

54.     According to findings of the Federal Communication Commission (“FCC”), the agency

vested by Congress with authority to issue regulations implementing the TCPA, automated or

prerecorded telephone calls are a greater nuisance and invasion of privacy than live solicitation

calls and can be costly and inconvenient.

55.     The FCC requires prior express written consent for all autodialed or prerecorded

telemarketing calls (“robocalls”) to wireless numbers and residential lines. In the Matter of Rules

& Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1844 ¶

33 (2012).

56.     The FCC regulations “generally establish that the party on whose behalf a solicitation



                                                                                                       11
        Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 12 of 17




is made bears ultimate responsibility for any violations.” In the Matter of Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 92-90, Memorandum and

Order, 10 F.C.C. Rcd. 12391, 12397 ¶ 13 (1995).

57.    The FCC confirmed this principle in 2013, when it explained that “a seller … may be

held vicariously liable under federal common law principles of agency for violations of either

section 227(b) or section 227(c) that are committed by third-party telemarketers.” In the Matter

of the Joint Petition Filed by Dish Network, LLC, 28 F.C.C. Rcd. 6574, 6574 (2013) (“May 2013

FCC Ruling”).

58.    Defendants were legally responsible for ensuring that the Telemarketers complied with

the TCPA even if Defendants did not make the calls themselves.

59.    Defendants, by and through their agent Telemarketers, violated 47 U.S.C.

§227(b)(1)(A)(iii) by placing calls to Plaintiff’s Cell Phone using an automatic telephone dialing

system (“ATDS”), without Plaintiff’s prior express written consent.

60.    Pursuant to 47 U.S.C. § 227(b)(3)(B), Defendants are liable to Plaintiff for a minimum of

$500 per violation.

61.    Pursuant to 47 U.S.C. § 227(b)(3)(C), willful or knowing violations of the TCPA trigger

treble damages.

62.    Defendants’ conduct in violation of 47 U.S.C. §227(b)(1)(A)(iii) was willful and

knowing.

63.    Plaintiff is entitled to have his single damages trebled for the aforesaid willful and

knowing violations of the TCPA.




                                                                                                 12
           Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 13 of 17




                                             COUNT II
               (Violations of the Telephone Consumer Protection Act, §227(c)(1) to (4))

64.       The allegations of paragraphs one (1) through sixty-three (63) of this Complaint are

realleged and incorporated by reference.

65.       A private right of action exists pursuant to 47 U.S.C. § 227(c)(5) for violations of the

regulations promulgated pursuant to the TCPA for the protection of telephone subscriber privacy

rights.

66.       47 C.F.R. § 64.1200(c) and (d) sets forth certain procedures with which a telemarketer

must comply prior to the initiation of a telemarketing call.

67.       Defendants did directly, and through their agent Telemarketers, violate C.F.R. § 64.1200

et seq. in the following respects:

          A.       By failing to ensure that Defendants and the Telemarketers maintained a do-not-

call list in violation of 47 C.F.R. § 64.1200(d)(1);

          B.       By failing to provide Plaintiff, upon his demand, Defendants’ and the

Telemarketers’ do-not-call policy in violation of 47 C.F.R. § 64.1200(d)(1);

          C.       By failing to ensure that its personnel and the personnel of the Telemarketers

were informed and trained in the existence and use of the do-not-call list in violation of 47

C.F.R. § 64.1200(d)(2);

          D.       By failing to provide to Plaintiff the name of the individual caller, the name of the

person or entity on whose behalf the call is being made, and the telephone number or address at

which the person or entity may be contacted in violation of 47 C.F.R. § 64.1200(d)(4); and

          E.       By engaging in and causing a pattern or practice of initiating telephone

solicitations to Plaintiff’s Cell Phone without Plaintiff’s express written consent in violation of

47 U.S.C. § 64.1200(c)(2).



                                                                                                      13
        Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 14 of 17




68.    Pursuant to 47 U.S.C.A. § 227(c)(5) and the regulations promulgated thereunder,

Defendants are liable to Plaintiff for a minimum of $500 per violation of the TCPA.

69.    Defendants’ aforesaid conduct in violation of 47 U.S.C.A. § 227(c)(5) and the regulation

promulgated thereunder, was willful and knowing.

70.    Plaintiff is entitled under this count to have his single damages trebled for these willful

and knowing violations.

                                       COUNT III
           Violations of the Massachusetts Consumer Protection Act, G.L. c. 93A
                              And Request for Injunctive Relief

71.    The allegations of paragraphs one (1) through seventy (70) of this Complaint are

realleged and incorporated by reference.

72.    At all times relevant, Defendants were engaged in trade or commerce within the meaning

of M.G.L. c. 93A §2.

73.    940 C.M.R. § 3.16(4) provides that an act or practice violates M.G.L. c. 93A, §2 “if it

violates the Federal Trade Commission Act, the Federal Consumer Credit Protection Act or other

federal consumer protection statutes within the purview of M.G.L. c. 93A, s. 2”.

74.    The TCPA was promulgated for the protection of consumers.

75.    940 C.M.R. §3.16(3) provides that an act or practice violates M.G.L. c. 93A, §2 “if it

fails to comply with existing statutes, rules, regulations, or laws, meant for the protection of the

public’s health, safety or welfare promulgated by the Commonwealth or any political subdivision

thereof intended to provide consumers of this Commonwealth protection.”

76.    Defendants’ and the Telemarketers’ numerous violations of the TCPA (and the

regulations promulgated thereunder) constitute unfair and deceptive conduct in violation of

M.G.L. c. 93A, § 2.




                                                                                                     14
        Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 15 of 17




77.    Defendants engaged in unfair and deceptive conduct, by knowingly and willfully

contracting with Telemarketers, who Defendants either knew or should have known utilized

illegal practices and methods, in order to attempt to solicit Massachusetts consumers in violation

of the TCPA.

78.    Defendants, who chose to do business in Massachusetts, knew or should have known of

the requirements and prohibitions of the TCPA (and its underlying regulations) and the

applicable provisions of the Massachusetts Privacy Act and Massachusetts common law.

Accordingly, Defendants’ violations of M.G.L. c. 93A, § 2 were willful and knowing.

79.    Defendants and its agent Telemarketers further engaged in unfair and deceptive conduct

by repeatedly violating Plaintiff’s right to privacy, selling his personal information without his

knowledge or consent, tape recording conversations with Plaintiff without his knowledge or

consent and fraudulently manufacturing an alleged “opt-in” in an attempt to provide justification

for illegal actions complained of.

80.    As a direct and proximate result of the aforementioned violations of M.G.L. c. 93A

Plaintiff has suffered the harm set forth in paragraphs forty-eight (48) and forty-nine (49) above

and other like and serious harm in an amount to be established at trial.

81.    Plaintiff states upon information and belief that as of the filing of this Complaint,

Defendants’ unlawful conduct in violation of the TCPA and Chapter 93A is continuing. Said

conduct, including the unsolicited, harassing and unlawful calls, as alleged herein, will continue,

and will inflict further damage on Plaintiff and Massachusetts consumers, unless and until this

Court, or another court of competent jurisdiction, issues an order directing Defendants to cease

and desist from said conduct.




                                                                                                     15
         Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 16 of 17




82.     Accordingly, while monetary damages may be sufficient to compensate Plaintiff and for

past violations, injunctive relief is necessary in order to stop Defendants’ unlawful course of

conduct from continuing.

        WHEREFORE, as to all Counts, the Plaintiff requests that this Court:

1.      Enter judgment for the Plaintiff against the Defendants jointly and severally;

2.      Award Plaintiff his actual, compensatory, punitive and special damages in an amount

exceeding $150,000.00 to be determined at trial;

3.      Find that the Defendants are vicariously liable for the actions and omissions of their agent

Telemarketers complained of herein;

4.      Find that Defendants and their agent Telemarketers’ actions complained of were willful,

knowing, intentional, unfair, and deceptive, in violation of M.G.L. c. 93A and award Plaintiff

treble damages;

5.      Award Plaintiff his reasonable costs, expert fees, attorney fees and expenses;

6.      Issue a permanent injunction, enjoining Defendants from additional and continuing

violations of the TCPA and Chapter 93A; and

7.      Award Plaintiff pre-judgment interest and such other and further relief as Plaintiff may be

entitled at law or in equity.


PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL CLAIMS SO TRIABLE.




                                                                                                  16
        Case 1:21-cv-10990-WGY Document 1 Filed 06/14/21 Page 17 of 17




                                               PLAINTIFF A. DOANE
                                               By his attorney


                                               /s/RICHARD B. REILING
                                               RICHARD B. REILING, ESQ.
                                               BBO # 629203
                                               BOTTONE | REILING
                                               63 Atlantic Ave., 3rd Floor
                                               Boston, MA 02110
                                               Phone:      (617) 412-4291
                                               Facsimile: (617) 412-4406
                                               richard@bottonereiling.com


Dated: June 14, 2021




                                                                             17
